IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 102

                                                                  April Term, A.D. 2022

                                                                       August 24, 2022

 CHARLES DEAN McDOWELL,

 Appellant
 (Defendant),

 v.                                                  S-22-0097

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant entered an unconditional guilty plea to one count of possession
of methamphetamine with intent to deliver. Wyo. Stat. Ann. § 35-7-1031(a)(i). The district
court imposed a sentence of forty-two to fifty-four months. Appellant filed this appeal to
challenge the district court’s March 15, 2022, Judgment and Sentence.

[¶2] On June 23, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
August 8, 2022, Appellant was permitted to “file with this Court a pro se brief which
specifies the issues for the Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court “would make its ruling
on counsel’s motion to withdraw, and if appropriate, make a final decision” on this appeal.
Appellant did not file a pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds appellate counsel’s motion to withdraw should be
granted and the district court’s Judgment and Sentence should be affirmed.

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Charles Dean McDowell, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶5] ORDERED the Natrona County District Court’s March 15, 2022, Judgment and
Sentence be, and the same hereby is, affirmed.

[¶6]   DATED this 24th day of August, 2022.

                                              BY THE COURT:

                                              /s/

                                              KATE M. FOX
                                              Chief Justice